DETAILED ACTION
The office action is a response to an application filed on April 21, 2020, wherein claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Faxer; Sebastian et al. (Faxer hereafter) (US 20210143870 A1) in view of Yamada; Ryota et al. (Yamada hereafter) (US 20210135810 A1).

Regarding Claim 1, Faxer teaches     a method comprising:
receiving, by a wireless device (Fig.7 110a UE) from a base station (Fig.7 120a network node), configuration parameters (number of antenna ports (P), a multi-panel antenna array port layout parametrized by a number of vertical panels) of a plurality of channel state information (CSI) resources (two or more CSI-RS resources)  for a first transmission reception point (TRP) and a second TRP of a (The different antenna subsets may belong to different transmission points) (Faxer; [0064] …The user equipment is configured with two or more CSI-RS resources in a CSI-RS resource set…[0067] … each CSI-RS resource is associated with at least one of a number of antenna ports (P), a multi-panel antenna array port layout parametrized by a number of vertical panels …[0068] …The different antenna subsets may belong to different transmission points… [0124] … network node 120 may transmit, to wireless device 110, a first CSI-RS in a first CSI-RS resource of a set of at least two CSI-RS resources from a first antenna subset and a second CSI-RS in a second CSI-RS resource in the set of at least two CSI-RS resources from a second antenna subset … [0126]);
receiving one or more media access control control elements (MAC control elements) indicating (control signaling) (Faxer; [0043] LTE control signaling can be carried in a variety of ways, including carrying control information on PDCCH or PUCCH, embedded in the PUSCH, in MAC control elements (MAC CEs)). 
a first semi persistent CSI report for the first TRP (Faxer; [0070] …transmitting the CSI report comprises transmitting a first message associated with one of the selected CSI-RS resources and … The first message may be transmitted to a first transmission point); and 
a second semi persistent CSI report for the second TRP (Faxer; [0070] …transmitting the CSI report comprises transmitting a … a second message associated with a second one of the selected CSI-RS resources...and the second message may be transmitted to a second transmission point); 
	Faxer fails to explicitly teach determining, based on the plurality of CSI resources:
first reference signal received power (RSRP) values for the first semi persistent CSI report; and
second RSRP values for the second semi persistent CSI report; 
creating a codeword comprising the first RSRP values and the second RSRP values; and
transmitting, based on the first semi persistent CSI report and the second semi persistent CSI report, the codeword via a physical uplink control channel resource.
However, in the same field of endeavor, Yamada teaches, determining, based on the plurality of CSI resources (Yamada; [0142-0145] … [0145] …the terminal apparatus determines the CSI for the resource configuration 1 and/or CSI for the resource configuration 2... The terminal apparatus can also associate the resource configuration 1 and/or the resource configuration 2 with a codeword (transport block)):
first reference signal received power (RSRP) values for the first semi persistent CSI report (Yamada; [0141] … the terminal apparatus can report the CSI-RSRP measured in each CSI-RS resource [0145] …the CSI for the resource configuration 1 may be the CSI of the codeword 1 (transport block 1)… The terminal apparatus can also determine one CSI in consideration of the resource configuration 1); and
second RSRP values for the second semi persistent CSI report (Yamada; [0145] …the CSI for the resource configuration 2 may be the CSI of the codeword 2 (transport block 2) … The terminal apparatus can also determine one CSI in consideration of the resource configuration 1 and the resource configuration 2.); 
creating a codeword comprising the first RSRP values (where K is an integer of 2 or greater) and the second RSRP values (N is a positive integer less than K.) (Yamada; [0141] … calculates the CSI or the RSRP from the CSI-RS, and reports the CSI or RSRP to the base station apparatus… the CSI-RS resource set configuration includes K (where K is an integer of 2 or greater) CSI-RS resource configurations, the CRI indicates N CSI-RS resources preferable from K CSI-RS resources. Here, N is a positive integer less than K. In a case that the terminal apparatus reports multiple CRIs, the terminal apparatus can report the CSI-RSRP measured in each CSI-RS resource to the base station apparatus in order to indicate which CSI-RS resource quality is good); and
transmitting, based on the first semi persistent CSI report and the second semi persistent CSI report, the codeword via a physical uplink control channel resource (the terminal apparatus can report the CSI-RSRP measured in each CSI-RS resource to the base station apparatus)   (Yamada; [0141] The terminal apparatus receives the CSI-RS in a resource configured …  terminal apparatus reports multiple CRIs, the terminal apparatus can report the CSI-RSRP measured in each CSI-RS resource to the base station apparatus in order to indicate which CSI-RS resource quality is good…the base station apparatus associates the CRI to each of multiple layers (codeword, transport block) with downlink control information or the like to transmit, the terminal apparatus can receive multiple layers by using a subarray or a receive beam corresponding to each CRI…)
Faxer to include the above recited limitations as taught by Yamada in order to  indicate which CSI-RS resource quality is good (Yamada; [0141]).

Regarding Claim 11, Faxer teaches     a wireless device comprising:
One or more processors (Faxer; [0128] …Fig. 10A);
memory storing instructions that, when executed by the one or more processors cause the wireless device to (Faxer; [0128] …Fig. 10A):
receive, from a base station (Fig. 7 120a network node), configuration parameters  (number of antenna ports (P), a multi-panel antenna array port layout parametrized by a number of vertical panels) of a plurality of channel state information (CSI) resources (two or more CSI-RS resources)  for a first transmission reception point (TRP) and a second TRP of a cell (The different antenna subsets may belong to different transmission points) (Faxer; [0064] …The user equipment is configured with two or more CSI-RS resources in a CSI-RS resource set…[0067] … each CSI-RS resource is associated with at least one of a number of antenna ports (P), a multi-panel antenna array port layout parametrized by a number of vertical panels …[0068] …The different antenna subsets may belong to different transmission points… [0124] … network node 120 may transmit, to wireless device 110, a first CSI-RS in a first CSI-RS resource of a set of at least two CSI-RS resources from a first antenna subset and a second CSI-RS in a second CSI-RS resource in the set of at least two CSI-RS resources from a second antenna subset…[0126]);
receiving one or more media access control control elements (MAC control elements) indicating (control signaling) (Faxer; [0043] LTE control signaling can be carried in a variety of ways, including carrying control information on PDCCH or PUCCH, embedded in the PUSCH, in MAC control elements (MAC CEs), or in RRC signaling. Each of these mechanisms may be customized to carry a particular kind of control information). 
a first semi persistent CSI report for the first TRP (Faxer; [0070] …transmitting the CSI report comprises transmitting a first message associated with one of the selected CSI-RS resources; and 
(Faxer; [0070] …transmitting the CSI report comprises transmitting a first message associated with one of the selected CSI-RS resources and transmitting a second message associated with a second one of the selected CSI-RS resources. The first message may be transmitted to a first transmission point and the second message may be transmitted to a second transmission point); 
	Faxer fails to explicitly teach determine, based on the plurality of CSI resources:
first reference signal received power (RSRP) values for the first semi persistent CSI report; and
second RSRP values for the second semi persistent CSI report; 
create a codeword comprising: the first RSRP values and the second RSRP values; and
transmit, based on the first semi persistent CSI report and the second semi persistent CSI report, the codeword via a physical uplink control channel resource.
However, in the same field of endeavor, Yamada teaches, determining, based on the plurality of CSI resources (Yamada; [0142-0145] … [0145] …the terminal apparatus determines the CSI for the resource configuration 1 and/or CSI for the resource configuration 2... The terminal apparatus can also associate the resource configuration 1 and/or the resource configuration 2 with a codeword (transport block)):
first reference signal received power (RSRP) values for the first semi persistent CSI report (Yamada; [0141] … the terminal apparatus can report the CSI-RSRP measured in each CSI-RS resource [0145] …the CSI for the resource configuration 1 may be the CSI of the codeword 1 (transport block 1)… The terminal apparatus can also determine one CSI in consideration of the resource configuration 1); and
second RSRP values for the second semi persistent CSI report (Yamada; [0145] …the CSI for the resource configuration 2 may be the CSI of the codeword 2 (transport block 2) … The terminal apparatus can also determine one CSI in consideration of the resource configuration 1 and the resource configuration 2.); 
create a codeword comprising: the first RSRP values (where K is an integer of 2 or greater) and the second RSRP values (N is a positive integer less than K.) (Yamada; [0141] … calculates the CSI or the RSRP from the CSI-RS, and reports the CSI or RSRP to the base station apparatus… the CSI-RS resource set configuration includes K (where K is an integer of 2 or greater) CSI-RS resource configurations, the CRI indicates N CSI-RS resources preferable from K CSI-RS resources. Here, N is a positive integer less than K. In a case that the terminal apparatus reports multiple CRIs, the terminal apparatus can report the CSI-RSRP measured in each CSI-RS resource to the base station apparatus in order to indicate which CSI-RS resource quality is good); and
transmit, based on the first semi persistent CSI report and the second semi persistent CSI report, the codeword via a physical uplink control channel resource (the terminal apparatus can report the CSI-RSRP measured in each CSI-RS resource to the base station apparatus)   (Yamada; [0141] The terminal apparatus receives the CSI-RS in a resource configured …  terminal apparatus reports multiple CRIs, the terminal apparatus can report the CSI-RSRP measured in each CSI-RS resource to the base station apparatus in order to indicate which CSI-RS resource quality is good…the base station apparatus associates the CRI to each of multiple layers (codeword, transport block) with downlink control information or the like to transmit, the terminal apparatus can receive multiple layers by using a subarray or a receive beam corresponding to each CRI…)
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Faxer to include the above recited limitations as taught by Yamada in order to  indicate which CSI-RS resource quality is good (Yamada; [0141]).

Regarding Claim 20, Faxer teaches     a system comprising:
A base station comprising (Faxer; Fig. 7)
One or more second processors (Faxer; [0128] …Fig. 10A);
memory storing second instructions that, when executed by the one or more second processors
 cause the base station to (Faxer; [0128] …Fig. 10A):
transmit configuration parameters (antenna ports (P), a multi-panel antenna array port layout parametrized by a number of vertical panels) of a plurality of channel state information (CSI) resources (two or more CSI-RS resources)  for a first transmission reception point (TRP) and a second TRP of a cell (The different antenna subsets may belong to different transmission points) (Faxer; [0064] …The user equipment is configured with two or more CSI-RS resources in a CSI-RS resource set…[0067] … each CSI-RS resource is associated with at least one of a number of antenna ports (P), a multi-panel antenna array port layout parametrized by a number of vertical panels …[0068] …The different antenna subsets may belong to different transmission points… [0124] … network node 120 may transmit, to wireless device 110, a first CSI-RS in a first CSI-RS resource of a set of at least two CSI-RS resources from a first antenna subset and a second CSI-RS in a second CSI-RS resource in the set of at least two CSI-RS resources from a second antenna subset);
transmit one or more media access control control elements(MAC control elements) indicating (control signaling) (Faxer; [0043] LTE control signaling can be carried in a variety of ways, including carrying control information on PDCCH or PUCCH, embedded in the PUSCH, in MAC control elements (MAC CEs), or in RRC signaling. Each of these mechanisms may be customized to carry a particular kind of control information). 
a first semi persistent CSI report for the first TRP (Faxer; [0070] …transmitting the CSI report comprises transmitting a first message associated with one of the selected CSI-RS resources; and 
a second semi persistent CSI report for the second TRP  (Faxer; [0070] …transmitting the CSI report comprises transmitting a first message associated with one of the selected CSI-RS resources and transmitting a second message associated with a second one of the selected CSI-RS resources. The first message may be transmitted to a first transmission point and the second message may be transmitted to a second transmission point); 
A wireless device comprising:
One or more processors (Faxer; [0128] …Fig. 10A);
memory storing instructions that, when executed by the one or more processors cause the wireless device to (Faxer; [0128] …Fig. 10A):
receive the configuration parameters (Faxer; [0064] …The user equipment is configured with two or more CSI-RS resources in a CSI-RS resource set…[0067] … each CSI-RS resource is associated with at least one of a number of antenna ports (P), a multi-panel antenna array port layout parametrized by a number of vertical panels
(Faxer; [0043] LTE control signaling can be carried in a variety of ways, including carrying control information on PDCCH or PUCCH, embedded in the PUSCH, in MAC control elements (MAC CEs), or in RRC signaling. Each of these mechanisms may be customized to carry a particular kind of control information). 
	Faxer fails to explicitly teach determine, based on the plurality of CSI resources:
first reference signal received power (RSRP) values for the first semi persistent CSI report; and
second RSRP values for the second semi persistent CSI report; 
create a codeword comprising: the first RSRP values and the second RSRP values; and
transmit, based on the first semi persistent CSI report and the second semi persistent CSI report, the codeword via a physical uplink control channel resource.
However, in the same field of endeavor, Yamada teaches, determining, based on the plurality of CSI resources (Yamada; [0142-0145] … [0145] …the terminal apparatus determines the CSI for the resource configuration 1 and/or CSI for the resource configuration 2... The terminal apparatus can also associate the resource configuration 1 and/or the resource configuration 2 with a codeword (transport block)):
first reference signal received power (RSRP) values for the first semi persistent CSI report (Yamada; [0141] … the terminal apparatus can report the CSI-RSRP measured in each CSI-RS resource [0145] …the CSI for the resource configuration 1 may be the CSI of the codeword 1 (transport block 1)); and
second RSRP values for the second semi persistent CSI report (Yamada; [0145] …the CSI for the resource configuration 2 may be the CSI of the codeword 2 (transport block 2) … The terminal apparatus can also determine one CSI in consideration of the resource configuration 1 and the resource configuration 2.); 
create a codeword comprising: the first RSRP values (where K is an integer of 2 or greater) and the second RSRP values (N is a positive integer less than K.) (Yamada; [0141] … calculates the CSI or the RSRP from the CSI-RS, and reports the CSI or RSRP to the base station apparatus… the CSI-RS resource set configuration includes K (where K is an integer of 2 or greater) CSI-RS resource configurations, the CRI indicates N CSI-RS resources preferable from K CSI-RS resources. Here, N is a positive integer less than K. In a case that the terminal apparatus reports multiple CRIs, the terminal apparatus can report the CSI-RSRP measured in each CSI-RS resource to the base station apparatus in order to indicate which CSI-RS resource quality is good); and
transmit, based on the first semi persistent CSI report and the second semi persistent CSI report, the codeword via a physical uplink control channel resource (the terminal apparatus can report the CSI-RSRP measured in each CSI-RS resource to the base station apparatus)   (Yamada; [0141] The terminal apparatus receives the CSI-RS in a resource configured …  terminal apparatus reports multiple CRIs, the terminal apparatus can report the CSI-RSRP measured in each CSI-RS resource to the base station apparatus in order to indicate which CSI-RS resource quality is good…the base station apparatus associates the CRI to each of multiple layers (codeword, transport block) with downlink control information or the like to transmit, the terminal apparatus can receive multiple layers by using a subarray or a receive beam corresponding to each CRI…)
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Faxer to include the above recited limitations as taught by Yamada in order to  indicate which CSI-RS resource quality is good (Yamada; [0141]).

Regarding Claim 8, Faxer-Yamada teaches The method of claim 1, 
Faxer teaches wherein the determining is further based on measurements of the plurality of CSI resources (Faxer; [0078] …the determined preferred precoder matrix for at least one selected CSI-RS comprises a first preferred precoder matrix for a first subband. The processing circuitry is further operable to determine, for the at least one selected CSI-RS resource, a second preferred precoder matrix for a second subband).

Regarding Claim 18, Faxer-Yamada teaches the method of claim 1, 
Faxer teaches wherein the determining is further based on measurements of the plurality of CSI resources (Faxer; [0078] …the determined preferred precoder matrix for at least one selected CSI-RS comprises a first preferred precoder matrix for a first subband. The processing circuitry is further operable to determine, for the at least one selected CSI-RS resource, a second preferred precoder matrix for a second subband).
Faxer fails to explicitly teach first (RSRP) values for the first semi persistent CSI report; and
second RSRP values for the second semi persistent CSI report; 
However, in the same field of endeavor, Yamada teaches, first (RSRP) values for the first semi persistent CSI report (Yamada; [0141] … the terminal apparatus can report the CSI-RSRP measured in each CSI-RS resource [0145] …the CSI for the resource configuration 1 may be the CSI of the codeword 1 (transport block 1)… The terminal apparatus can also determine one CSI in consideration of the resource configuration 1); and
second RSRP values for the second semi persistent CSI report (Yamada; [0145] …the CSI for the resource configuration 2 may be the CSI of the codeword 2 (transport block 2) … The terminal apparatus can also determine one CSI in consideration of the resource configuration 1 and the resource configuration 2.); 
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Faxer to include the above recited limitations as taught by Yamada in order to  indicate which CSI-RS resource quality is good (Yamada; [0141]).

Claims 2-4, 6, 7, 12-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Faxer-Yamada in view of Yoshioka; Shohei et al. (Yoshioka hereafter) (US 20210226683 A1).

Regarding Claim 2 and 12, Faxer-Yamada teaches The method of claim 1, 
Faxer-Yamada fails to explicitly teach wherein the plurality of CSI resources comprises: multiple periodic CSI reference signals
However, in the same field of endeavor, Yoshioka teaches, multiple periodic CSI reference signals (Yoshioka; [0043] In this manner, in NR, a plurality of CSI reports of different types (the periodic CSI (P-CSI), the aperiodic CSI (A-CSI), and the semi-persistent CSI (SP-CSI)) are supported); 
Faxer-Yamada to include the above recited limitations as taught by Yoshioka in order to  control a plurality of CSI reports  (Yoshioka; [0043]).

Regarding Claim 3 and 13, Faxer-Yamada- Yoshioka teaches The method of claim 2, 
Faxer-Yamada fails to explicitly teach further comprising receiving a first media access control control element activating the multiple semi persistent CSI reference signals 
However, in the same field of endeavor, Yoshioka teaches, receiving a first media access control control element activating the multiple semi persistent CSI reference signals (the higher layer signaling may be any one or combinations of Radio Resource Control (RRC) signaling, Medium Access Control (MAC) signaling, broadcast information, and the like. For example, the MAC signaling may use MAC control elements (MAC CE (Control Elements)), MAC PDUs (Protocol Data Units), and the like).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Faxer-Yamada to include the above recited limitations as taught by Yoshioka in order to  control a plurality of CSI reports  (Yoshioka; [0043]).

Regarding Claim 4 and 14, Faxer-Yamada-Yoshioka teaches the method of claim 2, 
Faxer-Yamada fails to explicitly teach further comprising receiving a second media access control control element activating a semi persistent CSI reporting via a physical uplink control channel (PUCCH)
However, in the same field of endeavor, Yoshioka teaches, receiving a second media access control control element activating a semi persistent CSI reporting via a physical uplink control channel (PUCCH) (Yoshioka; [0040-0043] the SP-CSI report using the PUCCH may be activated by using MAC CEs).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Faxer-Yamada to include the above recited limitations as taught by Yoshioka in order to  control a plurality of CSI reports  (Yoshioka; [0043]).

Regarding Claim 6 and 16, Faxer-Yamada-Yoshioka teaches the claim 2 and 12,
Faxer teaches further comprising receiving one or more downlink control information indicating (Faxer; [0125] … wireless device 110 may configured (e.g., preconfigured, or dynamically configured via signaling from another network element, such as network node 120) with two or more CSI-RS resources in a CSI-RS resource set … [0126] … The antenna subsets belong to different transmission points or belong to different antenna panels):
the first semi persistent CSI report for the first TRP (Faxer; [0126] Network node 120 may receive, from wireless device 110, a CSI report comprising a first preferred precoder matrix associated with the first CSI-RS resource); and
 the second semi persistent CSI report for the second TRP (Faxer; [0126] Network node 120 may receive, from wireless device 110, a CSI report comprising … a second preferred precoder matrix associated with the second CSI-RS resource).

Regarding Claim 7 and 17, Faxer-Yamada-Yoshioka teaches the claim 6 and 16, 
Faxer teaches wherein the transmitting the codeword comprises transmitting the codeword via a physical uplink shared channel (Faxer; [0148] In NR, NC-JT transmission from one or more TRPs can be achieved in two ways: either a single PDSCH is transmitted, where the layers within the PDSCH are transmitted from different TRPs, or multiple PDSCHs are transmitted each from a separate TRP. As a codeword-to-layer mapping is applied within a PDSCH, different number of layers per codeword).

Claims 5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Faxer-Yamada-Yoshioka in view of  Ahn; Joonkui et al. (Ahn hereafter) (US 20130182675 A1).

Regarding Claim 5 and 15, Faxer-Yamada-Yoshioka teaches The claim 4 and 14, 
Faxer-Yamada- Yoshioka fails to explicitly teach wherein the transmitting the codeword via the PUCCH resource comprises transmitting the codeword via the PUCCH with the PUCCH resource
However, in the same field of endeavor, Ahn teaches, wherein the transmitting the codeword via the PUCCH resource comprises transmitting the codeword via the PUCCH with the PUCCH resource (Ahn; [0088] …the UE occupies 4 PUCCH resources such that the UE can transmit up to 4-bit ACK/NACK information corresponding to up to 4 codewords (or TBs). In addition, it is assumed that the UE is allocated a PUCCH resource for ACK/NACK transmission).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Faxer-Yamada-Yoshioka to include the above recited limitations as taught by Ahn in order to  transmit control information  (Ahn; [0082]).

Claims 9 , and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Faxer-Yamada in view of  KWAK; Young-Woo et al. (Kwak hereafter) (US 20190053089 A1).

Regarding Claim 9 and 19, Faxer-Yamada teaches The claim 8 and 18,
Faxer-Yamada fails to explicitly teach wherein the measurements of the plurality of CSI resources comprises measurements of:
periodic reference signals of the plurality of CSI resources; or semi persistent reference signals of the plurality of CSI resources
However, in the same field of endeavor, Kwak teaches, wherein the measurements of the plurality of CSI resources comprises measurements of:
periodic reference signals of the plurality of CSI resources; or semi persistent reference signals of the plurality of CSI resources (Kwak; [0155] … CSI-RS resources for channel measurement and CSI-IM (or interference measurement resource (IMR) resources for interference measurement may be set, and there may be a plurality of resource settings to set the CSI-RS resources for channel measurement and CSI-IM resources for interference measurement. Further, the transmission type (periodic, aperiodic, semi-persistent) of the reference signal).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Faxer-Yamada to include the above recited limitations as taught by Kwak in order to  set connection between the CSR reporting setting and the resource setting (Kwak; [0155]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Faxer-Yamada in view of  
Karjalainen; Juha Pekka et al. (Karjalainen hereafter) (US 20190181935 A1).

Regarding Claim 10, Faxer-Yamada teaches the method of claim 1, further comprising separately transmitting:
first RSRP values of a first aperiodic CSI report for the first TRP 
second RSRP values of a second aperiodic CSI report for the second TRP
However, in the same field of endeavor, Karjalainen teaches, first RSRP values of a first aperiodic CSI report for the first TRP (Karjalainen; [0201] …Based on RSRP or similar measurements, the UE sends  aperiodic single joint beam group report covering P different groups or separately P different beam group reports via UL control); and 
second RSRP values of a second aperiodic CSI report for the second TRP (Karjalainen; [0201] …Based on RSRP or similar measurements, the UE sends aperiodic …separately P different beam group reports via UL control).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Faxer-Yamada to include the above recited limitations as taught by Kwak in order to  report  different groups (Kwak; [0155]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached on Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.T/Examiner, Art Unit 2416               

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416